Soule, J.
It being found as a fact by the court below that the building erected by the petitioner projected over the line of the respondents’ land and upon land of an adjoining proprietor, although the foundation furnished by the respondents was wholly on their land, and no excuse or explanation being shown by the petitioner for so erecting the structure that the respondents are apparently made continuous trespassers on their neighbor’s close, we are of opinion that no lien for the labor and materials furnished in erecting the building can be maintained. The building is not wholly on the land described in the petition, which brings the case within the doctrine stated in Stevens v. Lincoln, 114 Mass. 476, and in Foster v. Cox, ante, 45.

Exceptions overruled.